— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Heller, J.), rendered April 9, 1984, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
We have examined the record in its entirety and we determine that the verdict was based on sufficient evidence, and that the claimed errors in the alibi charge were not preserved and do not warrant a discretionary review in the interest of justice (see, People v Contes, 60 NY2d 620; People v Bigelow, 106 AD2d 448). Mangano, J. P., Brown, Weinstein and Spatt, JJ., concur.